DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group 1, and the following species, in the response dated 7/13/2022, is acknowledged:
1. transmembrane protein: Applicant elects a multi-pass transmembrane protein as an elected type of transmembrane protein recited in claim 5. 
2. target protein: Applicant elects SLC52A2 as an elected target protein recited in claim 14. 
3. species of polyribonucleotide: The Examiner hereby withdraws this species election requirement.
4. method of administration: Applicant elects intravenous (I.V.) as an elected method of administration recited in claim 19. 
5. polynucleotide sequence: Applicant elects SEQ ID NO: 40 as an elected polyribonucleotide (i.e., RNA sequence) or MRNA recited in claims 21, 23, 25, and 27. 
6. lipid: The Examiner hereby withdraws this species election requirement.

In summary, claims 1-5, 14, 18-19, 23, and 34-38 read on the claimed invention.
Claims 21, 25, 27, and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 21, 23, and 27) or invention (claims 46-48), there being no allowable generic or linking claim. 
It is noted that applicant states that “Applicant respectfully reserves the right to prosecute the non-elected claims and species in a continuation or divisional application and also respectfully reserve the right to traverse the Examiner's requirement of a restriction/election in a future response to the U.S. Patent and Trademark Office.” The Examiner disagrees; the applicant has stated the restriction requirement is without traverse, and applicant has not retained the right to petition from the requirement under 37 CFR 1.144. See MPEP 821.02.

Claim Status
Claims 6-13, 15-17, 20, 22, 24, 26-33, and 39-45 are cancelled.
Claims 1-5, 14, 18-19, 21, 23, 25, 27, 34-38, and 46-48 are pending.
Claims 21, 25, 27, and 46-48 are withdrawn.
Claims 1-5, 14, 18-19, 23, 34-38 are examined on the merits in this prosecution.

CLAIM REJECTIONS

 Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 14, 18-19, 23, 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 recite the term “such as.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 recites the term “for example” three times. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
In each instance of the terms “such as” and “for example,” the broadest reasonable interpretation of the claim language will be utilized for the purpose of rejection. 



Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims are 1-5 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessee (WO 94/27435A1; cited on IDS dated 5/31/2019). 
Claim 1 is drawn to a method for producing monoclonal antibodies against a target protein, comprising the steps of: (a) mixing at least one cationic lipid with a polyribonucleotide, thereby forming a cationic lipid-polyribonucleotide complex; (b) administering the lipid-polyribonucleotide complex to a non-human animal; and (c) obtaining antibodies that specifically bind to the target protein from the animal.
For claims 1-3, Jessee teaches the following method in claim 15: a method for producing monoclonal antibodies comprising the steps of:
(a) mixing at least one cationic lipid with a polynucleotide, thereby forming a lipid-polynucleotide complex, wherein said polynucleotide comprises a DNA sequence coding for an immunogen; 
(b) administering said lipid-polynucleotide complex to at least one mouse; 
(c) removing B-lymphocytes from said immunized mice; 
(d) fusing said B-lymphocytes from said immunized mice with myeloma cells, thereby producing hybridomas; 
(e) cloning said hybridomas; 
(f) selecting positive clones which produce anti-immunogen antibody; 
(g) culturing said anti-immunogen antibody-producing clones; and 
(h) isolating anti-immunogen antibodies from said cultures.

While claim 15 of Jessee recites DNA as the polynucleotide, Jessee also teaches RNA as an alternative (pg 21: 16-18).
For the claim 3 limitation of “wherein the target protein is of a species different than the animal,” Jessee teaches “Any animal which may experience the beneficial effects of the vaccines of the invention are within the scope of animals which may be treated according to the claimed invention” (pg 22: 27-30).
For claims 4-5, Jessee teaches B cell receptor lymphocytes, which are known in the art to typically comprise a type I transmembrane receptor protein (Claim 15).
For claim 38, Jessee teaches the cationic cholesterol derivative DC-Chol is formulated into liposomes in combination with DOPE to improve transfection and lower toxicity of the liposomes (pg 17: 4-6), and further teaches that preferred cationic lipids include DOTMA and DOTAP (pg 6: 3-18). Jesse teaches the cationic liposomes are efficient carriers for the introduction of foreign polynucleotides into host cells (pg 5: 30 to pg 6: 2).

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessee (cited above). 
The teachings of Jessee with regard to anticipation are discussed above.
The teaching of a method including a complex comprising helper ligands is not anticipated by Jessee. However, Jessee teaches the addition of cholesterol to the method assists in forming lipid aggregates comprising a complex of cationic lipids and anionic macromolecules such as DNA or RNA (pg 19: 4-8). 
The person of ordinary skill would have had a reasonable expectation of success in selecting cholesterol as a helper lipid in Jessee’s method of producing monoclonal antibodies because Jessee teaches the addition of cholesterol is useful in the formation of lipid aggregates comprising a complex of cationic lipids and anionic macromolecules such as DNA or RNA.

2) Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jessee (cited above), in view of Al-Ejeh (WO 2015/135035 A2).
The teachings of Jessee are discussed above.
Jessee does not teach the elected target protein (SLC52A2) recited in claim 14; a polyadenosine tail found at the 3’ terminus of an mRNA, recited in claim 18; the route of administration of the method of claim 1 recited in claim 19; the polyribonucleotide  recited in claim 23; or the dosage recited in claim 37.
Al-Ejeh teaches the missing elements of Jesses.
Al-Ejeh teaches anticancer agents, in particular, monoclonal antibodies (pg 87: 1-11). Al-Ejeh teaches the elected target protein (SLC52A2) may be associated with protein synthesis and/or modification for the treatment of relapse-free breast cancer (pg 232, Table 21; pg 237, second line of table), reading on claim 14. 
For claim 18, Al-Ejeh teaches a nucleic acid that may include polyadenylation sequences (pg 46: 33 to pg 47: 4), increasing export from the nucleus and translation. 
For claim 19, Al-Ejeh teaches that any safe route of administration may be employed, including  parenteral, intravenous, intra-muscular, subcutaneous, or inhalational (pg 76: 31-35).
The person of ordinary skill would have had a reasonable expectation of success in selecting SLC52A2, protein taught as potentially useful for treating breast cancer as taught by Al-Ejeh, as the target protein in Jesses’s method for producing monoclonal antibodies against a target protein since Jessee teaches the polynucleotide molecule can be an RNA molecule which codes for the desired immunogen (pg 22: 5-8) and any immunogen-encoding sequence can be used in the invention (pg 22: 11). 
Regarding claim 18, the person of ordinary skill would have had a reasonable expectation of success in selecting include one or more amino acid-encoding nucleotide sequences and polyadenylation sequences and other 3' untranslated sequences since polyadenylation sequences are useful for increasing export from the nucleus and translation.

3) Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jessee (cited above), in view of Yao (“Identification and Comparative Functional Characterization of a New Human Riboflavin Transporter hRFT3 Expressed in the Brain,” J. Nutr. 140: 1220–1226, 2010), as evidenced by the BLAST® Search (RID 90BNCMB013, carried out 9-16-2022).
The teachings of Jessee are discussed above.
Jessee does not teach the SEQ ID NO 40 recited in claim 23.
Yao teaches the missing elements of Jesses.
Yao teaches human RFT3 as a new member of the RFT (riboflavin transporter) gene family (pg 1221, left column). It is noted that RFT3 has been renamed SLC52A2, and comprises the sequence of SEQ ID NO 40, as evidenced by the enclosed BLAST® search.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sequence of SEQ ID NO 40 as the nucleic acid sequence since Yao teaches the sequence of SEQ ID NO 40 encodes the elected target protein, SLC52A2.

4) Claims 34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jessee (cited above), in view of Baryza (US 2014/0303232 A1).
The teachings of Jessee are discussed above.
Jessee does not teach the particle size recited in claim 34, .
Baryza teaches the missing elements of Jesses.
Baryza teaches the method of utilizing cationic lipid complexes of active agents for delivery of the active agents to cells and tissues (Abstract), where the active agent can be an RNA molecule which encodes an immunogen (pg 2, [0012]).
The particle size of the complex in claim 34 is interpreted as the size of the encapsulated nucleic acid nanoparticle, as disclosed in paragraph [00306] of the instant specification,. For claim 34, Baryza teaches the diameter of the lipid bilayer complex particle is from 50-150 nm (pg 22, [0165]), within the claimed range.
For claim 36, Baryza teaches an embodiment of the present invention provides a method comprising a lipid composition comprising lipid components including cationic lipids, neutral lipids, helper lipids, and stealth lipids (pg 17, [0139]).
For claim 37, Baryza teaches 
The amount of active agent administered per dose is an amount above the minimal therapeutic dose but below a toxic dose. The actual amount per dose may be determined by a physician depending on a number of factors, such as the medical history of the patient, the use of other therapies, the
biologically active agent to be provided, and the nature of the disease.

As such, routine optimization of Jessee’s method comprising Baryza’s lipid nanoparticle comprising a ribonucleotide would have led to the claimed range of nucleotide of from 10 to 150 micrograms because Baryza teaches that one of ordinary skill such as a physician can determine the actual amount per dose.
Furthermore, the skilled artisan would have expected success in substituting Baryza’s method of delivery of active agents comprising cationic lipids, neutral lipids, helper lipids, and stealth lipids because Baryza teaches that this combination provides improved systemic and local delivery of biologically active agents to cells (pg 1, [0009]).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612